The Court :
The insolvency proceedings were commenced under the Act of 1852. That Act did not require the answer of the petitioner to the opposition of a creditor to be verified. Prior to the filing of the answer in this case, the Legislature had passed the Insolvent Act of 1880, which requires verification of the pleadings. This requirement concerns procedure merely, and governs pleadings filed after its passage. According to Section 68 of the Act of 1880, that Act is not to affect any case previously instituted; but there is no indication of an in*49tention to keep alive the former mode of procedure in conflict with the Act. The Court erred in dismissing the opposition and in making a decree of discharge.
The objection that the opposing creditor had not proved his claim before filing his opposition is taken too late, when taken in this Court for the first time.
Judgment reversed and cause remanded for further proceedings.